191 F.2d 855
Orin C. CLEMENT, Appellant,v.Tighe E. WOODS, Housing Expediter, Office of the Housing Expediter, Appellee.
No. 11286.
United States Court of Appeals Sixth Circuit.
October 16, 1951.

Appeal from the United States District Court for the Northern District of Ohio, Western Division at Toledo; Frank L. Kloeb, Judge.
See also 6 Cir., 177 F.2d 376.
Orin C. Clement, Toledo, Ohio, for appellant.
Paul Marshall, Sanford S. Simms, and Sol W. Wyman, all of Cleveland, Ohio, Ed Dupree, General Counsel, Washington, D. C., A. M. Edwards, Jr., Washington, D. C., for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
The second appeal in this case came on to be heard upon the record and upon the briefs and oral arguments of the appellant, a lawyer, in propria persona, and of the attorney for the appellee;


2
And it again appearing that the findings of fact filed by the District Court are abundantly supported by substantial evidence in the record and that the conclusions of law applicable to the facts found are correctly drawn by the District Court;


3
The final order and judgment against appellant entered in the District Court is accordingly ordered to be affirmed.